260 F.2d 956
Arthur Gerald MEYERS, Appellant,v.UNITED STATES of America, Appellee.
No. 17098.
United States Court of Appeals Fifth Circuit.
Nov. 26, 1958, Rehearing Denied Jan. 5, 1959.

Louis W. Schlesinger, Leonard Brown, San Antonio, Tex., for appellant.
Russell B. Wine, U.S. Atty., John E. Banks, Arthur L. Luethcke, Asst. U.S. Attys., San Antonio, Tex., for appellee.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant's contention that there is a failure of proof that the essential elements of the crime of transporting a falsely made security in foreign commerce occurred in the Western District of Texas rather than in Mexico is fully answered by the decision of this Court in Londos v. United States, 5 Cir., 240 F.2d 1.  The only other contention that there cannot be consecutive sentences where one of the counts on which he is adjudged guilty was that he participated in a conspiracy to do the substantive act for the commission of which he has also been found guilty has been adjudicated against appellant in Pereira v. United States, 347 U.S. 1, 74 S. Ct. 358, 98 L. Ed. 435.


2
The judgment is Affirmed.